                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

BRADY A. TURLEY, III,                            §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00369-RAS
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §
COMMISSIONER       OF   SOCIAL                   §
SECURITY, NANCY A. BERRYHILL;                    §
                                                 §
              Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Brady A. Turley, III, initiated this civil action pursuant to Social Security Act,

Section 205(g) for judicial review of the Commissioner’s denial of Plaintiff’s application for

Social Security benefits. The case was referred to United States Magistrate Judge John D. Love,

who issued a Report and Recommendation concluding that the decision of the Commissioner

should be affirmed and the action dismissed with prejudice.

       The Report and Recommendation of the Magistrate Judge (Dkt. No. 16), which contains

his findings, conclusions, and recommendation for the disposition of this action, has been

presented for consideration. Plaintiff has filed an objection to the Report and Recommendation

(Dkt. No. 17). Specifically, Plaintiff objects to the Magistrate Judge’s conclusion that the ALJ

properly evaluated the opinion evidence. Id. Plaintiff argues that the Magistrate Judge failed to

consider the Plaintiff’s arguments as a whole. Id. Plaintiff contends that the Magistrate Judge’s

finding regarding the medical opinion evidence should be rejected because the Magistrate Judge




                                                1
failed to consider arguments related to the treatment notes of Plaintiff’s treating physician, Dr.

Wick. Id. at 2.

       Here, the Magistrate Judge extensively considered Plaintiff’s arguments and the opinion

of evidence of Dr. Wick contained in the record and considered by the ALJ. See Dkt. No. 16, at

7–12. The Magistrate Judge noted the difficulty of discerning some of Plaintiff’s arguments in

the briefing given the Plaintiff's failure to specifically address certain issues and his failure

to provide record cites in support. Id. at 9. Nonetheless, the Magistrate Judge went on to fully

consider Dr. Wick’s treatment notes contained in the record and found that they

supported the ALJ’s conclusion to afford partial weight to Dr. Wick’s opinions. Id. The

Magistrate Judge further went on to consider the record as a whole in relation to the ALJ’s

Residual Functional Capacity (RFC) determination, including Dr. Wick’s opinions, and

concluded that the ALJ’s RFC determination was indeed supported by substantial evidence.

Id. at 10–12. Having reviewed the Report and Recommendation as well as Plaintiff’s specific

objections thereto, the Court finds that the Magistrate Judge did not err in his evaluation of

Plaintiff’s arguments regarding Dr. Wick and in concluding that the ALJ’s RFC finding is

supported by substantial evidence.

       Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the Court. It is accordingly ORDERED that the decision of

the Commissioner is AFFIRMED and the complaint is hereby DISMISSED WITH

PREJUDICE. It is further ORDERED that any motion not previously ruled on is DENIED.

             .    SIGNED this the 31st day of January, 2020.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
                                                2
